LOBRANO, Judge,
dissenting.
I respectfully dissent from the majority’s reversal of the trial judge’s ruling in the matter. Plaintiff has sued defendant, Cha-telain, alleging that he, Chatelain, is responsible in solido for certain attorney fees. Chatelain excepts to the suit alleging that two other parties should be brought in as necessary parties since they are responsible as joint obligors. The trial court overruled the exception.
Plaintiff bears the burden on the merits that defendant is responsible for all of the debt. Defendant can third party the alleged joint obligors, or he can argue on the merits that he is only responsible for ⅛ of the debt, or none of the debt. The majority cites Art. 643 of the Code of Civil Procedure stating that joint obligors are necessary parties. I do not disagree with that. But the very next sentence of that same article states that “... one or more solidary obli-gors may be sued to enforce a solidary obligation without the necessity of joining all others in the action.” This is exactly what plaintiff has done.
I believe the trial court was correct, and would deny the writ.